Judgment of the Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered June 14, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree and sentencing him to concurrent, indeterminate terms of imprisonment of 20 years to life, is unanimously affirmed.
Defendant’s guilt was established beyond a reasonable doubt. The in-court identification testimony of the undercover officer was credible and buttressed by other identification testimony linking defendant to the drug sale. The officer’s participation in the sale was planned (People v Morales, 37 NY2d 262, 271), he had ample opportunity under good conditions to view defendant, and the officer demonstrated his ability to recall specific details. Nor, based upon the hearing testimony, is there any indication that the in-court identification should have been suppressed. (People v Ballott, 20 NY2d 600.)
Defendant was not entitled to dismissal of the indictment because he was arrested 14 months after the drug sale. (See, generally, People v Singer, 44 NY2d 241.) There was no "unjustifiable delay” in this case. The credible evidence produced at the hearing shows that the police made a reasonable effort to apprehend defendant, who was avoiding apprehension. Defendant also fails to establish that his sentence is excessive. Concur—Ross, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.